Citation Nr: 1607656	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO).  In December 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for a right knee disability was raised by the Veteran at the December 2015 travel board hearing.  In a December 2015 statement, the Veteran also submitted claims for service connection for tinnitus, hearing loss, pseudofolliculitis barbae, and a right ankle condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the December 2015 travel board hearing, the Veteran contended that he was treated for his left knee condition as an inpatient at the Regional Medical Center in Albany, New York in 1990.  It does not appear that efforts to obtain these records have been undertaken.  This should be accomplished.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the necessary authorization form from the Veteran to request private treatment records from the Regional Medical Center in Albany, New York identified at the December 2015 hearing as providing relevant care in 1990.  Records of the Veteran from this provider should be requested and associated with the Veteran's claims file.  Any negative response should be documented and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After performing any further development as may be indicated upon review of any additional evidence received, re-adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


